Citation Nr: 1727379	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1942 to November 1945 and from October 1950 to August 1951.  He died in January 2008. The Appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) from a Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) rating decision in November 2010.  Additional evidence was received by the RO in January 2011 that was not considered by the November 2010 rating decision.  An interim January 2012 rating decision by the Philadelphia RO considered that evidence and confirmed and continued the denial of service connection for the cause of the Veteran's death.  The case is now in the jurisdiction of the St. Petersburg, Florida RO.

In her January 2013 VA Form 9 substantive appeal, the Appellant requested a Travel Board hearing.  In a subsequent January 2014 statement, she changed her request to a videoconference hearing before the Board.  In a March 2017 telephone conversation, the Appellant withdrew the hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Appellant's claim, so that every possible consideration is afforded.

The Veteran's death certificate reflects that he died of an acute myocardial infarction with an underlying cause of atherosclerotic heart disease and a contributing factor of chronic obstructive pulmonary disease.

In a January 2011 statement, the Appellant asserts that a psychiatric condition contributed to the Veteran's heart condition.  She identified that the Veteran received psychiatric treatment from Dr. S. and was hospitalized for psychiatric treatment.  It appears that these pertinent treatment records are outstanding.  Records of treatment by Dr. S. and records of psychiatric treatment at a hospital are not associated with the record, and do not appear to have been sought.  As they are likely to contain pertinent information, they should be obtained.  

In consideration of the Appellant's statement that the Veteran received psychiatric treatment, and the lack of competent medical evidence in the claims file to decide the claim, the Board finds that the low threshold standards of McLendon are met and that a VA opinion is necessary regarding the cause of any diagnosed psychiatric conditions and their effects on the Veteran's cause of death.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (when a nexus between a current disability and an in-service event is "indicated," there must be a medical opinion that provides some non-speculative determination as to the degree of likelihood that a disability was caused by an in-service disease or incident to constitute sufficient medical evidence on which the Board can render a decision with regard to nexus).

However, the medical evidence of record does not suggest (and the Appellant does not assert) that the Veteran's acute myocardial infarction, atherosclerotic heart disease, or chronic obstructive pulmonary disease are directly related to the Veteran's active duty service or to either of his service-connected disabilities (bilateral hearing loss and left varicocele).  Accordingly, absent any competent evidence suggesting a link between these conditions and his service or his service-connected disabilities a medical nexus opinion is not warranted, because even the low threshold for determining when an opinion is necessary is not met.  See McLendon, 20 Vet. App. at 85 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Appellant to provide the identifying information and authorizations necessary to obtain for the record complete copies of all records of psychiatric evaluations or treatment the Veteran received, to specifically include all treatment records from Dr. S. and all records of any hospitalization for psychiatric treatment.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Appellant, and also advise her that ultimately it is her responsibility to ensure that private treatment records are received.

2. After the development sought above is completed, the AOJ should arrange for the Veteran's claims file to be forwarded to an appropriate physician for an advisory medical opinion regarding the nature of the Veteran's cause of death.  Based on review of the record, including this remand, the examiner must provide an opinion that response to the following:

a. Based on a review of the Veteran's psychiatric treatment records, if obtained, please identify (by diagnosis) each psychiatric disability found prior to his death.

b. Please identify the likely cause for each psychiatric disability diagnosed prior to the Veteran's death.  For each psychiatric disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to [was first manifested during, or is any other way related to] the Veteran's service or events that occurred during service?  If a psychiatric disability is determined to be unrelated to the Veteran's service, the examiner should identify the more likely cause.

c. If a diagnosed psychiatric disability IS MORE LIKELY THAN NOT (a 50 percent or greater probability) related to the Veteran's service, did such disability at least as likely as not (a 50 percent or greater probability) cause or contribute substantially or materially to the Veteran's acute myocardial infarction, atherosclerotic heart disease, or chronic obstructive pulmonary disease?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested). 

3. The AOJ should then review the entire record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Appellant and her representative and opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).





